department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number release number release date date date uniform issue list legend m p q r t x dear we have considered your ruling_request dated date requesting a ruling on whether the sale of certain items by a tax-exempt_organization results in taxable_income under sec_511 of the code facts m is a tax-exempt_organization under sec_501 and is classified as a publicly_supported_organization under sec_509 and sec_170 of the code m is also the central parent organization of x subordinate organizations affiliates all of which are also exempt from tax under sec_501 pursuant to a group_exemption_letter m is operated primarily for the purpose of supporting by making contributions and donations to any charitable educational scientific or medical organization which is primarily concerned with education research detection prevention and treatment or study of breast cancer as well as supporting education and research in breast cancer m’s exempt_purpose is to educate the general_public about breast cancer as a life-threatening disease by promoting the message that early detection of breast cancer saves lives m promotes the benefits of early detection through various means including its website p its helpline q community-based breast education screening and treatment programs and a variety of educational materials designed to meet the breast health and breast cancer information needs of the population the educational materials offered by m cover the topics of general breast health risk factors and prevention early detection diagnosis treatment after treatment support issues specific populations and resources the website offers a number of educational items many of which are free and in prepared in languages other than english in addition to the educational materials m also offers r merchandise via its website r is the universal symbol of breast cancer the color of r is also recognized as the universal color denoting breast cancer awareness the merchandise ranges from apparel jewelry and other items that can be worn to promote awareness and early detection of breast cancer the items fall into five product lines pins apparel home and office jewelry and special gifts all items held_for_sale by m are either the same color as r or display the r symbol each item of merchandise offered for sale through m undergoes an evaluation for its relevance and appropriateness to m’s mission and its quality and intrinsic value to potential purchasers purchasers of r merchandise receive a bookmark providing m’s recommended three-step approach to positive breast health purchases made through p includes an emailed confirmation statement recommending regular screening for breast cancer as well as the toll- free number and website in addition all items include m’s toll-free number and website either on the product package or as a package enclosure these enclosures and statements are part of m’s belief that constant reminders of the importance of early detection will reinforce good breast health practices among all women a select number of r merchandise is available year-round on the website p semiannually through m’s newsletter and at events sponsored by m or its affiliates including the t events m states that the sale of r merchandise at t events and at other affiliate fundraisers enriches and emotionally anchors the overall experience for participants by making a visible public statement by displaying or wearing r merchandise and creating opportunities to reinforce m’s message of awareness and early detection ruling requested you have requested a ruling on whether the sale of merchandise by m and its affiliates constitutes an unrelated_trade_or_business under sec_513 of the internal_revenue_code law sec_511 of the internal_revenue_code imposes an income_tax on the unrelated_business_taxable_income of an organization recognized as exempt under sec_501 sec_513 of the code defines the term 'unrelated trade or business' as meaning in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of organization for income or funds or the use it makes of the profit derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or in the case of an organization described in sec_511 to the exercise or performance of any purpose or function described in sec_501 sec_1_513-1 of the income_tax regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_513 of the code provides that an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization revrul_73_104 1973_1_cb_263 holds that the sale of greeting card reproductions of art works by an art museum exempt from tax under sec_501 of the code does not constitute unrelated_trade_or_business the art museum sold cards through a shop in the museum and through a catalogue which solicited mail orders the rationale of the ruling is that the card sales contribute importantly to the achievement of the museum's exempt educational_purposes by stimulating and enhancing public awareness interest and appreciation of art revrul_73_105 1973_1_cb_264 provides that the sales of a particular line of merchandise should be considered separately to determine their relatedness to the exempt_purpose the ruling holds that the sale by a museum of folk art of reproductions of works from the museum's own collection and reproductions of artistic works from the collections of other art museums as well as metal wood and ceramic copies of american folk art objects from its own collection and similar copies of art objects from other collections of art works do not constitute unrelated_trade_or_business the sale of these items contributed importantly to the achievement of the folk art museum's exempt educational_purposes by making works_of_art familiar to a broader segment of the public thereby enhancing the public's understanding and appreciation of art in contrast the ruling also holds that sales of scientific books and souvenir items relating to the city where the museum is located do constitute unrelated_trade_or_business analysis the term unrelated_trade_or_business essentially means any trade_or_business which is not substantially related aside from the need of organization for income or funds to an organization’s exempt_purpose the question whether the sale of the r items sold by m and its affiliates contributes importantly to the organization's exempt purposes depends on the facts and circumstances involved see sec_1_513-1 of the regulations m’s exempt_purpose is to eradicate breast cancer as a life-threatening disease by funding research educating the public and providing the funding necessary to support screening and treatment programs many items sold by m are inherently educational providing information on breast cancer related topics and resources in contrast pursuant to sec_513 of the code and revrul_73_105 the sale of each particular item of r merchandise must be considered separately to determine its relatedness to m’s exempt purposes m carries out its exempt_purpose primarily through communicating its message that early detection of breast cancer saves lives the r symbol is universally known as the symbol for breast cancer awareness it is essentially a reminder of practicing positive breast health and early detection each item available for sale by m and its affiliates includes the r symbol with the exception of two items which are the same color as r all items of merchandise sold include m’s toll-free number and website address either on the product package or as a package enclosure where the purchaser can obtain additional information on breast cancer the need for early detection and the practice of positive breast health in addition a bookmark is included with each order that lists the three-step approach for positive breast health the sale of r merchandise reminds and encourages those who wear display or see the images about breast cancer the sale of these items further enhances m’s message that early detection of breast cancer and positive breast health practice save lives and is accordingly related to the organization's exempt purposes accordingly we conclude that the sale of these items is related to the organization's exempt purposes and is not subject_to tax under sec_511 of the code conclusion the sale of the items described above is related to the organization's exempt purposes and does not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice debra j kawecki manager exempt_organizations technical group sincerely
